                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Christine Dancel, individually and on         )
behalf of others similarly situated,          )
              Plaintiff,                      )
                                              )
               v.                             )               Case No. 18 C 2027
                                              )
                                              )               Judge Ronald A. Guzmán
Groupon, Inc.,                                )
             Defendant.                       )


                          MEMORANDUM OPINION AND ORDER

       For the reasons stated below and in its previous order of October 10, 2018 (Dkt. # 113),
the Court denies Plaintiff’s motion to remand [31].

                                          STATEMENT

          The Court assumes familiarity with its previous orders and the procedural history of the
case. Currently under consideration is Plaintiff’s motion to remand on the ground that
Groupon’s removal was untimely. The class-action complaint was originally filed in state court
on February 5, 2016, seeking relief on behalf of Illinois residents whose Instagram images were
used by Groupon without their consent. On March 16, 2018, Plaintiff filed an amended motion
for class certification, seeking to certify two classes: the Instagram Class, comprising all persons
who maintained an Instagram account and whose photograph was used by Groupon for an
Illinois business; and the Personal Photo Subclass, comprising members of the Instagram Class
whose likeness appeared in any photograph acquired and used by Instagram. Within thirty days
of the amended motion for class certification being filed, Groupon removed the action pursuant
to the Class Action Fairness Act (“CAFA”)1 and 28 U.S.C. § 1446(b)(3), the latter of which
states in relevant part that

              if the case stated by the initial pleading is not removable, a notice of
               removal may be filed within 30 days after receipt by the defendant,
               through service or otherwise, of a copy of an amended pleading, motion,


       1
           Pursuant to CAFA, a federal court has subject-matter jurisdiction over class actions
where the class has more than 100 members, the parties are minimally diverse, and the amount in
controversy exceeds $5 million. Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547,
551-52 (2014). Minimal diversity exists when any member of the plaintiff class is a citizen of a
state different from any defendant. Murphy v. Foster Premier, Inc., No. 17 CV 8114, 2018 WL
3428084, at *2 (N.D. Ill. July 16, 2018).
               order or other paper from which it may first be ascertained that
               the case is one which is or has become removable.

28 U.S.C. § 1446(b)(3) (emphasis added). According to Groupon, because the amended motion
for class certification eliminated the original class limitation to “Illinois residents,” thus opening
the class to individuals domiciled outside of Illinois, the filing of that motion was when it first
ascertained that the requirement of minimal diversity necessary under CAFA was met.2

        For her part, Plaintiff contends that the original 2016 state-court complaint was
removable despite the fact that the alleged class was limited to Illinois residents. In particular,
Plaintiff asserts that her proposed original class was limited to Illinois residents, not Illinois
citizens, and because diversity is based on citizenship, not residency, Groupon could have
removed the case upon her initial filing in state court. In other words, Groupon’s apparent
presumption that Illinois residents are necessarily domiciled in (i.e., citizens of) Illinois was
misplaced and, according to Plaintiff, Groupon should have removed the case earlier.

        The Court finds Plaintiff’s position unpersuasive. “The 30-day removal clock is
triggered by the defendant’s receipt of a pleading or other paper that affirmatively and
unambiguously reveals that the case is or has become removable.” Walker v. Trailer Transit,
Inc., 727 F.3d 819, 821 (7th Cir. 2013). As noted, Plaintiff’s original class definition was
limited to Illinois residents. While it is possible that putative class members could have included
individuals who were residents, but not citizens, of Illinois, thus allowing for the possibility that
minimal diversity existed, Plaintiff’s class definition as originally stated did not affirmatively
and unambiguously establish that fact. As noted by the Seventh Circuit:

               It’s clear that the 30-day removal clock is triggered only by the defendant’s
               receipt of a pleading or other litigation paper facially revealing that the grounds
               for removal are present.
               ...

               This bright-line rule promotes clarity and ease of administration for the courts,
               discourages evasive or ambiguous statements by plaintiffs in their pleadings and
               other litigation papers, and reduces guesswork and wasteful protective removals
               by defendants.

Id. at 823-24 (emphasis in original). While the Walker court was discussing the amount in
controversy under CAFA, this Court sees no reason the same approach should not apply with
respect to the citizenship inquiry. “[T]he timeliness inquiry is limited to the examining contents
of the clock-triggering pleading or other litigation paper; the question is whether that document,
on its face or in combination with earlier-filed pleadings, provides specific and unambiguous


       2
          It is undisputed that Groupon is a Delaware corporation with its principal place of
business in Illinois and is thus a citizen of Illinois and Delaware.

                                                  2
notice that the case satisfies federal jurisdictional requirements and therefore is removable.” Id.
at 825 (emphasis in original).

        Plaintiff contends that statements she made in 2017 regarding her intent to seek to certify
a broader class put Groupon on notice that her class might include some non-Illinois and non-
Delaware citizens, thus triggering the 30-day removal deadline.3 The Court disagrees. Groupon
had no basis to know whether Plaintiff would, in fact, move to certify a broader class. As noted
above, the 30-day deadline is triggered only when the “pleading or other litigation paper facially
reveal[s] that the grounds for removal are present,” not will be at some unspecified time in the
future. Id. at 823 (emphasis added). The removal statute’s reference to “other papers” does not
require Groupon to speculate as to whether Plaintiff would indeed follow through on her
assertions of enlarging the class in the future. Id. at 825 (“Assessing the timeliness of removal
should not involve a fact-intensive inquiry about what the defendant subjectively knew or should
have discovered through independent investigation.” ). If anything, Plaintiff’s references to
broadening the class could have just as easily reinforced Groupon’s understanding that the class
as originally defined did not include non-Illinois or non-Delaware citizens.

       For these reasons, Plaintiff’s motion to remand the case on the ground that the removal
was untimely is denied, and her request for attorney’s fees related to the removal is also denied.



Date: December 4, 2018                                        _____________________________
                                                              Ronald A. Guzmán
                                                              United States District Judge




       3
          For example, Plaintiff points to an email she sent to Groupon’s counsel on July 18,
2017, which attached a copy of a motion to compel Plaintiff had filed in California state court
relating to a subpoena she had issued to Instagram. In that motion, Plaintiff stated in part as
follows:

               Plaintiff’s complaint alleges a class of ‘[a]ll Illinois residents.’ However, Plaintiff
               intends to move to certify a broader class of all current and former Instagram
               users whose photos were used by Groupon to endorse an Illinois business Deal
               page, which includes individuals who reside outside the state of Illinois.

(Thomassen Decl., Ex. A, Dkt. # 33-1, at 3.)

                                                 3
